Name: Council Directive 85/505/EEC of 14 November 1985 amending Directive 65/269/EEC on the standardization of certain rules relating to authorizations for the carriage of goods by road between Member States
 Type: Directive
 Subject Matter: land transport;  organisation of transport
 Date Published: 1985-11-21

 Avis juridique important|31985L0505Council Directive 85/505/EEC of 14 November 1985 amending Directive 65/269/EEC on the standardization of certain rules relating to authorizations for the carriage of goods by road between Member States Official Journal L 309 , 21/11/1985 P. 0027 - 0027 Spanish special edition: Chapter 07 Volume 4 P. 0011 Portuguese special edition Chapter 07 Volume 4 P. 0011 *****COUNCIL DIRECTIVE of 14 November 1985 amending Directive 65/269/EEC on the standardization of certain rules relating to authorizations for the carriage of goods by road between Member States (85/505/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by its Directive 65/269/EEC (1), as amended by Directive 73/169/EEC (2), the Council established a system of authorizations for the carriage of goods by road between Member States; Whereas the application of Directive 65/269/EEC has revealed difficulties in the use of these authorizations in the case of certain coupled combinations of vehicles; Whereas the system of issuing authorizations in respect of tractors has administrative, economic and legal advantages and should, in the light of experience, be extended to cover the use of coupled combinations of vehicles; Whereas Community-level uniform rules for the issuing of such authorizations are needed; Whereas Directive 65/269/EEC should therefore be amended, HAS ADOPTED THIS DIRECTIVE: Article 1 The following subparagraph shall be added to Article 1 of Directive 65/269/EEC: 'If the transport operation is carried out by a coupled combination of vehicles, the authorizations required shall be issued by the competent authorities of the Member State in which the tractor is registered. Such authorizations shall cover the coupled combination of vehicles, even if the trailer or semi-trailer is not registered or put into circulation in the name of the holder of the authorization or is registered or put into circulation in a different Member State.' Article 2 Member States shall take the measures necessary to comply with this Directive by 1 January 1987. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 November 1985. For the Council The President M. SCHLECHTER (1) OJ No C 350, 31. 12. 1980, p. 19. (2) OJ No C 144, 15. 6. 1981, p. 80. (3) OJ No C 138, 9. 6. 1981, p. 54. (4) OJ No 88, 24. 5. 1965, p. 1469/65. (5) OJ No L 181, 4. 7. 1973, p. 20.